Title: To Alexander Hamilton from Richard Stockton, 9 August 1800
From: Stockton, Richard
To: Hamilton, Alexander


Princeton [New Jersey] August 9, 1800. States: “I have had the pleasure to receive your favor of the 7th.” Requests Hamilton to serve as counsel for Samuel and Miers Fisher in a suit in the Circuit Court of the United States. Discusses the presidential campaign in New Jersey and asserts that despite the strong Republican campaign in that state, the Federalists will be able to choose favorable electors. States that although Pinckney will receive all the electoral votes, it is uncertain whether the electors will support Adams.
